Earl Warren: Number 384, Publishers' Association of New York City, Petitioner, versus New York Mailers' Union Number Six.
Andrew L. Hughes: Mr. Chief Justice, may it please the Court.
Earl Warren: Mr. Hughes.
Andrew L. Hughes: I'm sorry. Mr. Chief Justice, may it please the Court. This is an appeal from part of an order of the District Court in New York which was reversed by the Court of Appeals in the Second Circuit. It -- the Second Circuit vacated a stay that had been granted in an action brought under Section 301, to have part of law, to compel arbitration. Now, that portion of the order compelling arbitration was left undisturbed but in addition to the order compelling arbitration, we had sought a further order from the District Court staying the Union here from taking action which we believed was inconsistent with the issue to be arbitrated and which we felt that if this action had been taken by the Union, we would have been deprived to -- before our hearing, before the arbitrator of the merits of our contention. The Circuit Court of Appeals vacated that stay which we received because it felt that the Norris-LaGuardia Act, Section 7, applied to it and that the procedural provisions of Section 7 had not been followed and indeed, they noted and we agree, could not have been followed in the case. Now, to go back to the -- the issue that we had, it involved the disciplining of foremen who are employed by the Publishers. We have a -- a common contract here to which all the New York City Publishers are signatory with this particular Union, in New York Mailer's Union Number Six. That Union is an affiliate of the International Typographical Union. And historically, in the relationships with this Union and with other unions, the Publisher's foremen are required to be members of the Union. And that isn't all bad. It has some -- some bad aspects to it from our point of view but it also has some good aspects and we're not here complaining about that contractual requirement. We accept it, indeed, we must. We wish to get out from it the -- it's -- we should negotiate out of it. That's not our issue here. But we also negotiated another clause --
Arthur J. Goldberg: (Inaudible) -- excuse me.
Andrew L. Hughes: Yes, sir.
Arthur J. Goldberg: (Inaudible)
Andrew L. Hughes: Well, we -- we have at least been free to arbitrate since the date of the decision of the Court of Appeals and that is this May 28th. Now --
Arthur J. Goldberg: (Inaudible)
Andrew L. Hughes: No, the case has not -- the case has not been arbitrated. Yes, Mr. Justice Goldberg, the -- we are interested in this case not only in the issue that's going to be arbitrated namely whether or not the Union has the right in light of the contract provisions that we have to discipline a foreman and what constitutes discipline. All those issues are -- are fully arbitrated. We are also interested in -- in the remedy. We're also interested in being able to have some means of protecting our position, assuming that we are right and that an arbitrator will agree with us. Before we can get to the arbitration and have that issue litigated on the merits and in each case, it maybe different, so that we -- we want a remedy where we can go to court if needs be, if the Union will not give it to us without that, to prevent them, stop them from going ahead and finishing the whole internal union proceeding before we can get the arbitrator in order to find out where the line is drawn by the contract.
Arthur J. Goldberg: (Inaudible)
Andrew L. Hughes: And -- to the mootness con --
Arthur J. Goldberg: (Inaudible)
Andrew L. Hughes: -- contention. And it -- it was perhaps fearful of -- of the potential mootness of the situation with regard to this aspect of the remedy that we didn't push the arbitration and even though the Union was not under restraint any longer after the Court of Appeals came down, we asked them, "Will you hold off on the disciplinary proceedings?" And the fact is they did hold off. Now, they say they never promised to and that's correct. They never said, "Yes, we -- we promise we won't do it." They just didn't do it and we didn't push with the arbitration. Now, the issue --
Arthur J. Goldberg: (Inaudible)
Andrew L. Hughes: No, not -- not at all because I think we -- we have a very live and real -- real issue here. We -- we have adverse parties that are very far apart with respect to the applicability of the Norris-La Guardia Act, Section 7 for example. And -- and also with regard to all aspects of the issue as it's framed before this Court. We -- we think we -- we do not have the classic elements of mootness here.
Arthur J. Goldberg: (Inaudible)
Andrew L. Hughes: We think we have a very large case and --
Arthur J. Goldberg: (Inaudible)
Andrew L. Hughes: Well, not only in this case because there is the possibility that even in this case it could be resumed but also for future cases because we feel that there is a real danger that this will reoccur.
William J. Brennan, Jr.: (Inaudible) -- that this case would've been disposed off as moot but nevertheless go ahead and press the charges continually?
Andrew L. Hughes: I -- we -- we have no assurance running to us.
William J. Brennan, Jr.: But it would make a great deal of difference to me on the mootness question if in fact the Union, if this case were now disposed off, could reinstate the proceedings against this party.
Andrew L. Hughes: Well, we're -- we're not a party --
William J. Brennan, Jr.: (Voice Overlap)
Andrew L. Hughes: We're not a party to that proceeding. We don't know what they can or cannot do and --
William J. Brennan, Jr.: Or -- well -- or you do not know that (Voice Overlap) --
Andrew L. Hughes: We do not know. We're not a party to that. What we have is -- is --
William J. Brennan, Jr.: Well, this does -- does this have a bearing on the mootness questions?
Andrew L. Hughes: It does. It does have great bearing Mr. Justice Brennan on the mootness question but we feel -- we feel that --
William J. Brennan, Jr.: It didn't say -- the letter say something that they've never revived them or something like that.
Andrew L. Hughes: Well, yes but the -- but the -- this -- this was done as part of an internal union proceeding that we're not a party to. The promise didn't run to us. It was just -- they called in Mr. Kelly who was the --
William J. Brennan, Jr.: Well, you see my -- you see my difficulty if in fact nothing can ever happen, then how was -- they rely on Section 7 issues?
Andrew L. Hughes: Well, we feel that something can happen. We feel that just as -- as they went ahead and filed the charge in the first place which we thought they had no right to do under the contract. They could turn around and start it up again tomorrow. Maybe that isn't very likely but we feel that is a possibility and it's also a possibility that there maybe some new incidents, some -- some new occasions.
William J. Brennan, Jr.: Just suppose there is no possibility to that, would you then concede that as to this one the situation is moot?
Andrew L. Hughes: If -- if there were no possibility at all then in this case, there would be a technical mootness as to this. But nevertheless, I would urge on the Court because of the nature of this whole problem and the fact that if we are deprived of our remedy now, our chances of ever getting here again are very remote because here, we're faced with a -- a decision by the Court of Appeals in our Circuit saying that you can't have a stay under these circumstances. And even if it's vacated on mootness grounds --
William J. Brennan, Jr.: But you're familiar with what we do and (Voice Overlap) --
Andrew L. Hughes: Yes, I am.
William J. Brennan, Jr.: -- we wipe the slate clean all the way down.
Andrew L. Hughes: Right. But --
William J. Brennan, Jr.: That would leave anything that was done by the Court of Appeals of course expunged.
Andrew L. Hughes: Yes. Well, perhaps in a -- in a technical sense --
William J. Brennan, Jr.: No, none of the technical --
Andrew L. Hughes: -- but I wouldn't think that I would have much chance of convincing the District Court judge as we were able to do in this case and in several other cases where -- where this issue came up with other unions, to grant me the stay when the Circuit Court's decision on the merits was only vacated on the ground of mootness.
William J. Brennan, Jr.: Well, it wasn't a -- it's vacated, completely expunged.
Andrew L. Hughes: And -- and if I don't get the stay in the first instance, if I don't get the stay in the first instance from the District Court, the thing is over, then it's really moot. The discipline goes ahead and our position is lost if it has any merit. Now, the -- the issue in the arbitration that we want to decide is, does it constitute discipline to summon the foreman down to answer the charges. Now, we negotiated the Clause 20 (c) of the contract which says with this Union, that the Union will not discipline the foreman for carrying out the instructions of the management. And we feel that it violates that provision to call in them. Now, the Union disagrees with that and they said, "No, we have the right to look into it", and -- and so forth. The merits of that issue are for the arbitrator and that's been reserved for the arbitrator. What we get to in this case is the applicability of Section 7 of the Norris-La Guardia Act. Now, Mr. Sugarman before the Union goes further, he says that Section 4 of Norris-La Guardia Act applies. He -- he takes the position that 4 (b), which deals with an injunction against becoming or remaining a member of the Union has application. Well, we resisted that contention at all levels and it has not been accepted. Judge Hays in the Circuit Court held that Section 4 -- none of the provisions, subdivisions of Section 4 had any application here at all and we think that that's right. But Judge Hays did hold that Section 7 precluded us from having the stay. Now, we feel that the Lincoln Mills decision of this Court controls here. We say that -- that the stay that we're asking for here, it's merely telling the Union, "Hold up, don't go ahead with the disciplinary proceedings until we can get to the arbitrator and the arbitrator can decide whether or not he should do it." We're not asking that they'd be enjoined forever or prohibited forever. We're just asking to wait until we get to the arbitrator. Now, we have a provision in our contract. We call it the status quo clause, which provides that where an issue was going to go to arbitration that the conditions that prevail prior to this dispute shall be maintained while the case is going on its way through the -- through the process.
Speaker: What do you do with Sinclair case?
Andrew L. Hughes: Now, we think the Sinclair case Mr. Justice Harlan has no application at all. It's distinguishable on the same grounds that within the majority opinion, the Lincoln Mills situation was distinguished. We say that here, as in Lincoln Mills, the conduct involved in the injunction was not anyone of the kinds of conduct prohibited to Federal District Courts by Section 4 of the Act, and we say that's the limit of the prohibition in that area. Now, we say that our stay that we've been deprived off here by the Circuit Court stands on exactly the same footing as the mandatory injunction compelling arbitration which was ordered in Lincoln Mills and in all of the other cases that follow it. We're asking for enforcement of an additional provision of our contract, our status quo provision. And we say that if that stands on the same footing as the promise to arbitrate, the promise to maintain the status quo is the same kind of a promise. And we think that Section 7, I think when you read it and -- and you look at the -- the things that are -- that had to be met there was designed to meet the situation where injunctions are granted in -- in cases of violence and so forth and where it is not going to deal with any of the Section 4 matters that are prohibited. And -- and we think it's wholly inapplicable to a situation as this just as it was wholly inapplicable to the mandatory injunction to compel. Within its own limits, we feel that the -- that the Sinclair case stands and we have to accept it but nevertheless, it does not apply to the situation here. If -- if Norris-La Guardia, Section 7, applies to us then we say it also applied to Lincoln Mills and this Court said, "No, it didn't." So we feel that we're in -- we're in that category. Now, we -- we feel that the -- that the policy announced by this Court in favoring arbitration which is really a -- a reaffirmation of -- of the congressional policy supports a position that we take here. We think it's -- it's important that the parties in an arbitration get their full relief. And -- and where the circumstances require some additional kind of remedy to support and foster the arbitration, that relief shouldn't be denied to them unless it comes specifically within one of the prohibitions of Section 4 of Norris-La Guardia Act. And here, we don't come head on with Section 4, so therefore we think that the District Court in applying ordinary equitable principles, which it did when we went down to get our regional order to show cause. We had to satisfy the judge that we have complied with Rule 65 of the Federal Rules of Civil Procedure. When we got before the district judge, he had to be satisfied that this was a proper application of the status quo clause that -- that we would have irreparable injury if we were denied the relief that we sought, that there was no adequate remedy at law. Now, there's been a recent case in the local District Court here in Washington involving Easton Greyhound Company that I think sort of illustrates in a slightly different context the problem that we have here. In -- in that case, the --
Speaker: (Inaudible)
Andrew L. Hughes: Yes sir.
Speaker: (Inaudible)
Andrew L. Hughes: Yes, it's -- it's mentioned in the -- in the -- our brief on mootness that was decided after our -- our principle brief had been written but we made a reference to it in the response on the issue of mootness. In -- in that case, the employer of the -- the Greyhound Bus Company, was going to move one of its garages or plants from, I think Washington, D.C to some other location, and the Union protested and claimed that the subject matter was arbitrable. And the employer didn't dispute that and as matter of fact, they went ahead and made plans to arbitrate the issue but because as often happens in -- in arbitrations, they couldn't get the case on to be heard that quickly. The employer was going ahead implementing its plans to make the move which of course would have frustrated the position of the Union there, if it were right that the employer had no right under the contract and an arbitrator would have so held to move the plant. So the Union went into the District Court and asked that the employer be stayed from moving the plant and the District Court considered that, Mr. Judge Kohlsaat and he granted the stay or the injunction and Norris-La Guardia was raised there. And I think Judge Kohlsaat quite properly held in the circumstances there that Norris-La Guardia should not have application because the subject matter involved was not Section 4 activity and -- and he held that Section 7 shouldn't apply either that it was inapplicable. Now, I see the time is going short, is it your pleasure Your Honor that I continue until 2:30?
Earl Warren: Go right ahead. Go right ahead until --
Andrew L. Hughes: Yes sir.
Earl Warren: -- the red light comes off at 2:30.
Andrew L. Hughes: Thank you. Now, we -- we are now in the position in this case of being deprived of what we had found to be a very effective and important remedy for the protection of all foreman and -- and we feel very strongly about this subject matter. We have had many cases with other unions where the man on the floor giving an order will dispute the order and in fact threaten to have the foreman up on charges before the Union. And -- and -- we -- we don't like that. We -- we think it's a very important thing to show our foreman that we stand behind them. The incident that triggered off this case was a very common place thing, foreman Edward Nolan (pn) at the New York Times said to Mr. Kelly, "You made a mistake in the wrapper room, don't let it happen again." And Kelly argued with him about it. And if you read in the record the statements of the -- of the two principles, it's a amusing little incident. Kelly pursued the foreman out of the room to continue the discussion and then he did what he said. He had him up on -- on charges. Now, we think that's wrong. We don't think that our foreman should be dragged out to Union headquarters to answer for their acts in the performance of their official duties. We think they should be exempt from that.
Arthur J. Goldberg: (Inaudible)
Andrew L. Hughes: That -- yes. And we -- we've had that. We -- we've had that in our industry. That's worst.
Arthur J. Goldberg: Yes. And if that had happened too even though it depends on one occasion (Inaudible)
Andrew L. Hughes: We could not under Sinclair, we could not have gone down. I realized that. But what we think that this case does, it provides this Court an opportunity to give sanction to permissible relief, to draw the distinction, to draw a line somewhere between Sinclair and Lincoln Mills. Now, I -- I didn't like the majority opinion in -- in Sinclair.
Hugo L. Black: Why don't you just -- why don't you just ask that if you haven't asked, you couldn't be overruled, I mean just, that's the way to do it.
Andrew L. Hughes: Well, I -- I don't expect that that could be done and --
Hugo L. Black: Why, assuming that you're right, why shouldn't you?
Andrew L. Hughes: I would not object at all except that -- except that I do agree that -- that the letter of Norris-La Guardia in Sinclair, did come head on and square on and perhaps the place to get relief is from Congress --
Hugo L. Black: Why doesn't -- why doesn't it come with reference to 7, it just seems that's 4.
Andrew L. Hughes: Well, because I do think --
Hugo L. Black: How can he know the distinction on that basis.
Andrew L. Hughes: Yes, I -- I --
Hugo L. Black: -- maybe it was wrong but I'd be interested tomorrow to know how you can draw that distinction.
Andrew L. Hughes: Yes Your Honor.
Earl Warren: We'll recess now.